As filed with the Securities and Exchange Commission on July30, 2009 Registration No.333-159515 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 2 to FORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Cenveo, Inc. (Exact name of registrant as specified in its charter) Colorado (State or other jurisdiction of incorporation or organization) 2670 (Primary Standard Industrial Classification Code Number) 84-1250533 (I.R.S. Employer Identification Number) One Canterbury Green 201 Broad Street Stamford, CT 06901 Telephone No.:(203) 595-3000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) One Canterbury Green 201 Broad Street Stamford, CT 06901 Telephone No.:(203) 595-3000 Telecopier No.:(203) 595-3074 Attention:General Counsel (Address, including zip code, and telephone number, including area code, of agent for service) copies to: Hughes Hubbard & Reed LLP One Battery Park Plaza New York, NY 10004 Telephone No.:(212) 837-6000 Telecopier No.:(212) 422-4726 Attn: Kenneth A. Lefkowitz Charles A. Samuelson Wilmer Cutler Pickering Hale and Dorr LLP 60 State Street Boston, MA02109 Telephone No.:(617) 526-6000 Telecopier No.:(617) 526-5000 Attn: Philip P. Rossetti Jeffrey A. Hermanson Approximate date of commencement of proposed sale of the securities to the public: If the securities being registered on this Form are being offered in connection with the formation of a holding company and there is compliance with General Instruction G, check the following box o If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer x Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o If applicable, place an X in the box to designate the appropriate rule provision relied upon in conducting this transaction: Exchange Act Rule 13e-4(i) (Cross-Border Issuer Tender
